DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the communications filed on September 15, 2021. The Applicant’s Amendment and Request for Reconsideration has been received and entered. 
Claims 1-7, 9-15, and 17-20 are currently pending and have been examined. Claims 1-7, 9-15, and 17-20 have been amended.  Claims 8 and 16 have been cancelled. 

Response to Arguments
Applicant’s amendments necessitated the new grounds of rejection.
Regarding the rejection of claims 1-7, 9-15, and 17-20 under 35 USC 101, Applicant’s arguments have been fully considered but they are not persuasive for the reasons set forth, infra.
Applicant’s remaining arguments have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
Claim 1 recites the limitation “superimposing, on the screen of the terminal, a presentation pop-up window of a target product over the recommendation user interface in response to a first user operation of the terminal selecting the target product from the product list [emphasis added]” and “in response to a second user operation of the terminal, canceling superimposition of the presentation pop-up window over the recommendation user interface and displaying, on the screen of the terminal in place of the recommendation user interface, a detail presentation user interface presenting detail information of the target product [emphasis added].”  However, the claims do not actively recite that a first user operation of the terminal or a second user operation of the terminal.  Accordingly, the limitations of “superimposing, on the screen of the terminal, a presentation pop-up window of a target product over the recommendation user interface in response to a first user operation of the terminal selecting the target product from the product list” and “in response to a second user operation of the terminal, canceling superimposition of the presentation pop-up window over the recommendation user interface and displaying, on the screen of the terminal in place of the recommendation user interface, a detail presentation user interface presenting detail information of the target product” are merely conditional and 
Claims 2-7 depend from claim 1 and thus inherit the deficiencies of claim 1.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Step 1.  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Step 2A – Prong One.  If the claims fall within one of the statutory categories, it must then be determined whether the claims recite an abstract idea, law of nature, or natural phenomenon.
Step 2A – Prong Two.  If the claims recite an abstract idea, law of nature, or natural phenomenon, it must then be determined whether the claims recite additional elements that integrate the judicial exception into a practical application. If the claims do not recite additional elements that integrate the judicial exception into a practical application, then the claims are directed to a judicial exception.
Step 2B.  If the claims are directed to a judicial exception, it must be evaluated whether the claims recite additional elements that amount to an inventive concept (i.e. “significantly more”) than the recited judicial exception.
In the instant case, claims 1-7 is directed to a process; claims 9-15 are directed to a machine; and claims 17-20 are directed to a manufacture.
A claim “recites” an abstract idea if there are identifiable limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  In the instant case, claim 1, and similarly claims 9 and 17 recites the steps of: displaying a recommendation user interface that includes a product list presenting one or more recommended product items; superimposing a presentation of a target product over the recommendation in response to a first user operation selecting the target product from the product list; displaying product 
The limitations of the claims are not indicative of integration into a practical application. Taking the independent claim elements separately, the additional elements of performing the steps via on the screen of the terminal, a pop-up window, the terminal, and user interface -- merely implements the abstract idea on a computer environment. Additionally, taking the dependent claim elements separately, the additional elements of performing the steps by long-press operation and vibration also merely implement the abstract idea on a computer environment. Considered in combination, the steps of Applicant’s method add nothing that is not already present when the steps are considered separately.  Thus, claims 1-7, 9-15, and 17-20 are directed to an abstract idea. 
Moreover, regarding the independent claims, the technical elements of performing the steps on the screen of the terminal, a pop-up window, the terminal, and user interface -- merely implement the abstract idea on a computer environment. Additionally, regarding the dependent claims, the technical elements of performing the steps via long-press operation and vibration is recited at a high level of generality and merely implements the abstract idea on a computer environment.  
When considering the elements and combinations of elements, the claim(s) as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not amount to an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment; the claims merely amounts to the application or instructions to apply the abstract idea on a computer; or the claims amounts to nothing more than requiring a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.
The analysis above applies to all statutory categories of invention.  Accordingly, claims 1-7, 9-15, and 17-20 are rejected as ineligible for patenting under 35 USC 101 based upon the same rationale.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-15, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu (US PGP 20180101286).
As per claim 1, Hu teaches [a] method of presenting user interfaces on a screen of a terminal, comprising: 
displaying, on the screen of the terminal, a recommendation user interface that includes a product list presenting one or more recommended product items; (Hu: Fig, 2; Para [0070] (Such as, it could be one format for recommended data items display. And it could be a different format for data items based on keyword search results. FIG. 2 is a schematic diagram of a data item display page based on search results according to an example embodiment of the present application. Referring to FIG. 2, generally, a data item display page may include one or more display windows of data item information.))
superimposing, on the screen of the terminal, a presentation pop-up window of a target product over the recommendation user interface in response to a first user operation of the terminal selecting the target product from the product list; (Hu: Fig. 3 (displaying pop-up window); Para [0094] (With the implementation of the present application, the user can perform a specified operation on the display 
displaying product information of the target product in the presentation pop-up window; and (Hu: Fig. 3 (displaying pop-up window); Para [0094] (With the implementation of the present application, the user can perform a specified operation on the display window of the refrigerator A1, such as long press. When the client terminal recognizes that the user presses for more than 1.5 seconds, an information interface can be displayed on the data item display page. The information interface may include the length and height of the refrigerator A1, the cooling mode, the capacity, the door structure, four user specified information.); Fig. 9 (displaying pop-up window); Para [0128] (When the user's control sliding trace matches any one of the present information interface popup traces, the trigger condition is met. The one or more preset information interface popup traces can be set corresponding to categories of user specified information, such as the different categories of pictures, and parameters. For examples, when the user slides a trace of “P”, it may indicate that the user needs the picture category of the user specified information.))
and in response to a second user operation of the terminal, canceling superimposition of the presentation pop-up window over the recommendation user interface and displaying, on the screen of the terminal in place of the recommendation user interface, a detail presentation user interface presenting detail information of the target product. (Hu: Fig. 12; Para [0138]-[0142] (FIG. 12 is a schematic diagram of an application scenario for displaying guidance information of a target data item in an information interface 1200 according to another example embodiment of the present application. In FIG. 12, the guidance information set in the extended area may further include the evaluation from particular 

As per claim 2, Hu teaches wherein the superimposing the presentation pop-up window of the target product over the recommendation user interface in response to the first user operation further comprises: displaying a background-masked recommendation user interface in response to the first user operation; and superimposing the presentation pop-up window of the target product over the background-masked recommendation user interface. (Hu: Fig. 3 (displaying pop-up window over masked user interface); Para [0094] (With the implementation of the present application, the user can perform a specified operation on the display window of the refrigerator A1, such as long press. When the client terminal recognizes that the user presses for more than 1.5 seconds, an information interface can be displayed on the data item display page. The information interface may include the length and height of the refrigerator A1, the cooling mode, the capacity, the door structure, four user specified information.); Fig. 9 (displaying pop-up window over masked user interface); Para [0128] (When the user's control sliding trace matches any one of the present information interface popup traces, the trigger condition is met. The one or more preset information interface popup traces can be set corresponding to categories of user specified information, such as the different categories of pictures, and parameters. For examples, 

As per claim 3, Hu teaches wherein the first user operation corresponds to a long-press operation on a product item corresponding to the target product in the product list. (Hu: Fig. 3 (displaying pop-up window over masked user interface); Para [0094] (With the implementation of the present application, the user can perform a specified operation on the display window of the refrigerator A1, such as long press. When the client terminal recognizes that the user presses for more than 1.5 seconds, an information interface can be displayed on the data item display page. The information interface may include the length and height of the refrigerator A1, the cooling mode, the capacity, the door structure, four user specified information.))

As per claim 4, Hu teaches further comprising: generating a vibration feedback when the first user operation is received. (Hu: Para [0072] (It should be noted that the operations may include touch, such as slide, long press operations by user's finger touching a screen at the client terminal. The operations may also include operations by mouse, or any stylus. And the operations may also be body gestures, such as hand gestures, eye movements, or blowing air, etc. The target data items can be determined by the operations to the data items, such as user double click on the data item or long press for more than 1.5 seconds on the data item, etc.); and Hu: Para [0192]…[0195] (In another example embodiment, the information interface on the client terminal may interact with the user, response to the user's operations on the information interface. In another embodiment of the present application, the processor configured to perform a corresponding operation in response to an instruction generated based on the interaction with the information interface comprises at least one of the following:… when triggering media key, play the corresponding media information).  See also Hu: Para [0211].

As per claim 5, Hu teaches further comprising: changing display of the product information of the target product in the presentation pop-up window in response to a third user operation of the terminal. (Hu: Fig. 3; Para [0094]; Fig. 9; Para [0128] (Specifically, as shown in FIG. 9, multiple preset information 

As per claim 6, Hu teaches, wherein the changing the display of the product information of the target product in the presentation pop-up window in response to the third user operation comprises: switching different product introduction pictures of the target product for displaying in 20Ref. No.: BF1903531US the presentation pop-up window in response to the third user operation; or changing a display angle of a panoramic product demonstration model of the target product in the presentation pop-up window in response to the third user operation. (Hu: Fig. 3; Para [0094]; Fig. 9; Para [0128] (Specifically, as shown in FIG. 9, multiple preset information interface popup traces can be provided in advance. When the user's control sliding trace matches any one of the present information interface popup traces, the trigger condition is met. The one or more preset information interface popup traces can be set corresponding to categories of user specified information, such as the different categories of pictures, and parameters. For examples, when the user slides a trace of “P”, it may indicate that the user needs the picture category of the user specified information. When the user slides a trace of “W”, it may indicate that the user needs the parameter category of the user specified information. Therefore, when the user's control sliding trace met a trigger condition, the category of user specified information requested by the user can be determined 

As per claim 7, Hu teaches, further comprising: canceling the superimposition of the presentation pop-up window on the recommendation user interface to restore display of the recommendation user interface in response to a fourth user operation of the terminal. (Hu: Para [0142] (Generally, a key to exit may be provided and displayed on the information interface. A user can (click on the key to exit the information interface and return to the data item display page. FIG. 13 is a schematic diagram of a layout of an information interface 1300. An “X” shape exit button may be provided at the bottom of the information interface. When the user clicks on the “X” button, the information interface is closed and the display returns to the data item display page. In an example embodiment of the present application, a method of displaying user specified information provides an alternative of interactive information interface.)

As per claims 9-15, these claims are substantially similar to claims 1-7, respectively, and are therefore rejected in the same manner as these claims, as set forth above.  

As per claims 17-20, these claims are substantially similar to claims 1, 2, 4, and 5, respectively, and are therefore rejected in the same manner as these claims, as set forth above.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rigby, D. (2011, 12). The future of shopping. Harvard Business Review, 89, n/a-76. (https://hbr.org/2011/12/the-future-of-shopping) – disclosing digital retailing

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778. The examiner can normally be reached Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/JENNIFER V LEE/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625